Citation Nr: 0113900	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-13 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than December 13, 
1999 for special monthly pension aid and attendance benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from June 1971 to July 
1971, and from May 1973 to October 1974.

This appeal arises from an March 2000, Department of Veterans 
Affairs Regional Office (VARO), Montgomery, Alabama rating 
decision, which granted the appellant entitlement to aid and 
attendance benefits, effective December 13, 1999.


FINDINGS OF FACT

1.  A VA Form 21-526 Veteran's Application for Compensation 
or Pension was received at VARO on October 13, 1994.

2.  The evidence of record shows that it is first factually 
ascertainable that the appellant required the need for aid 
and attendance on December 13, 1999. 


CONCLUSION OF LAW

Entitlement to an effective date earlier than December 13, 
1999 for the award of special monthly pension due to the need 
for aid and attendance is not warranted.  38 U.S.C.A. § 
5110(a), (b)(2) (West 1991); 38 C.F.R. §§ 3.400(o)(2), 
3.401(a), 3.351(a)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated in March 2000, VARO granted the 
appellant's claim for special monthly pension on account of 
being in need of aid and attendance. In so doing, VARO used 
the appellant's December 13, 1999 VA examination for the 
effective date of award.  In support of his claim for an 
earlier effective date of award, the appellant indicated in 
his substantive appeal that he felt was entitled to aid and 
attendance since "at least back to May 1998." 

As a preliminary matter, the Board finds that VARO has met 
its duty to assist the appellant in the development of his 
claim under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The appellant and his 
representative have been provided notice of the information 
required to substantiate his claim by virtue of the Statement 
of the Case issued during the pendency of this appeal.  VARO 
has also made reasonable efforts to obtain relevant records 
adequately identified by the appellant and, in fact, it 
appears that all evidence identified by the appellant 
relative to his appeal has been obtained and associated with 
his claims folder.  Further, VA examinations pending the 
initial grant of special monthly pension based on the need 
for aid and attendance were provided in December 1994, 
January 1998, March 1998, and December 1999. 

A veteran, who is otherwise entitled to VA pension, may 
receive an additional monthly pension where he/she is in need 
of regular aid and attendance of another person.  38 U.S.C.A. 
§ 1521(d) (West 1991); 38 C.F.R. § 3.351(a)(1) (2000).  In 
order to be deemed in need of regular aid and attendance of 
another person, the claimant must establish that he/she (1) 
is blind or functionally blind; (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) has a 
factual need for aid and attendance. 38 C.F.R. § 3.351(c) 
(2000).  A factual need for aid and attendance is established 
where he meets the following considerations: inability of the 
claimant to dress himself/herself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
claimant to feed himself/herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his environment.  38 C.F.R. § 3.352(a) (2000).  The 
particular personal function(s) that the claimant must be 
unable to perform must be one of the enumerated disabling 
conditions, but he/she is not required to satisfy all of the 
enumerated disabling conditions.  Turco v. Brown, 9 Vet.App. 
222, 224 (1996).  Nevertheless, it is "mandatory" for the VA 
to consider all of the above mentioned factors within the 
regulation. Id. at 224.

Except as provided in 38 C.F.R. § 3.400(o)(2), the effective 
date of an award of special monthly pension benefits shall be 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.401(a) (2000).  The date 
entitlement arose requires review of the entire record in 
order to determine the earliest date as of which it is 
factually ascertainable that entitlement to such benefits had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 
1995); 38 C.F.R. § 3.400(o)(2) (2000); Wood v. Derwinski, 1 
Vet. App. 367, 369 (1991).  

The Board will first review the history of the appellant's 
claim from one year prior to the filing of his claim for 
special monthly aid and attendance benefits.  

A VA aid and attendance examination was conducted in October 
1993.  The examiner indicated that the appellant was not 
bedridden.  He did not have to remain in bed during the 
daytime.  He was able to dress, bathe, go to the bathroom, 
eat, and walk in and out of his home unassisted.  The 
diagnosis was of seizure disorder, history of substance 
abuse, depression, and hepatitis.  

Subsequent VA treatment records reported that the appellant 
was followed and provided medication for his psychiatric, and 
seizure disorders.  A January 1994 entry reported that the 
appellant was seen for medication refills and claimed that he 
had not had a seizure in more than 9 months.  Diagnostic 
impression was of seizure disorder, history of PTSD, and 
Peyronie's disease.  Another January 1994 entry indicated 
that the appellant fell off a ladder two days earlier due to 
his seizure disorder.  Medications included Dilantin, 
Phenobarbital, and Tegretol.  The examiner observed that the 
appellant was in no acute distress.  He was alert, oriented 
times 3 and cooperative.  He had moderate tenderness of the 
right hemothorax in the mid axillary line.  The diagnostic 
impression was of contusion of the right hemothorax.  

A VA hospitalization report indicated that the appellant was 
admitted from March 1994 to April 1994.  He had originally 
been admitted for his seizure disorder, and was later 
transferred to psychiatric services.  His medications were 
adjusted, and he was referred to the outpatient clinic of 
neurology for care, with a guarded prognosis.  It was noted 
that he could resume prehospitalization activity.
 
A June 1994 entry reported that the appellant was 
apprehensive, nervous, and had labored associations.   His 
mother notably lived next door and watched after him.  The 
assessment was fair, but with a guarded prognosis.  
Industrial impairment was indicated.  

A VA hospitalization record for a period of admission from 
June 1994 to July 1994 indicated that the appellant was 
admitted with a primary diagnosis of seizure disorder.  He 
was advised not to engage in any activity that, should he 
blackout, could harm himself or others.  The hospitalization 
summary indicated that the appellant had a history of alcohol 
and cocaine abuse, seizure disorder, manic-depression, 
depressive disorder, and a history of suicidal ideation.  He 
was supposed to be taking medication for seizures and a 
history of hepatitis.  He had had a seizure a few days prior 
to admission.  Discharge diagnosis was of seizure disorder, 
history of substance abuse, cocaine, history of hepatitis, 
and depression.  He was scheduled to return to the neurology 
clinic in three months and the mental hygiene clinic in one 
month.   

July 1994 treatment records indicate that the appellant was 
seen in the mental health clinic.  He reported that he was 
doing alright with his medication and had "just got out of 
hospital because of seizure."  The assessment was of 
generalized anxiety with depression, cocaine/alcohol abuse 
history, and seizure disorder.  He was to continue his 
medication.  He was seen for a mental health screening in 
August 1994 and was assessed as making fair adjustment.  An 
August 1994 neurology entry reported that he indicated two 
small seizures since discharge and his medication was 
continued.  His Dilantin was increased in September 1994 
following a seizure.  A mental health entry reported that he 
indicated that his medication was "OK."  He still had 
seizures and his doctor was taking care of it.  He continued 
to report seizure activity in October 1994.  In November 
1994, he reported a few seizures since his last visit.  

A VA general medical examination was conducted in December 
1994.  The appellant was described as well developed and well 
nourished with a normal carriage, posture, and gait.  An 
epilepsy and narcolepsy examination reported that he had 
seizures 2 to 3 times per month, manifested as a black-out 
with jerking and bladder and bowel incontinence.  A 
neurologic examination revealed that he was alert, oriented, 
and cooperative with no dysarthria, dysnomia, or right to 
left disorientation.  He was able to perform cross midline.  
He had good memory.  He walked with a slight limp due to a 
history of an ankle injury.  Sensory system was within normal 
limits.  Coordination testing was within normal limits, with 
tandem walking slightly unsteady.  A mental disorders 
examination was also conducted.  The appellant was depressed, 
anxious, and restless, and had financial problems.  It was 
noted that he was capable of handling his own financial 
affairs with the help of his mother.  The diagnosis was of 
generalized anxiety with depression.

Hospitalization records from East Alabama Medical Center were 
submitted, which indicated that the appellant was admitted on 
December 31, 1994 after he slashed his forearm while 
drinking, following difficulties with his wife.  He denied 
suicidal/homicidal ideations and requested a discharge, to be 
followed at VA.  Physical examination in the emergency room 
was within normal limits, but consistent with a superficial 
scratch on the left wrist.  Final diagnoses were adjustment 
disorder with disturbance of mood and conduct, ethanol abuse, 
and a history of seizure disorder.

A May 1995 letter from a Community Residential Care (CRC) 
social worker was submitted, which apparently confirmed a 
telephone conversation with the appellant's guardian of May 
2, 1995 that the appellant was, and had been, living in a CRC 
home since April 28, 1995, and the monthly fees.

A June 1995 VA social worker's note indicated that the 
appellant reported that he had no other place to go and was 
placed in the home of someone for a fee, part of which was to 
be paid by his mother.  It was noted that follow-up services 
would be provided.  

VA hospitalization reports indicate that the appellant was 
hospitalized three times in August 1995.  The first admission 
was from August 4, 1995 to August 7, 1995.  The appellant 
complained that he was aggravated with his family and was 
admitted to prevent any unwanted argument with his wife.  
Following admission, he appeared free of any psychosis, 
remained in good contact, denied any delusions or 
hallucinations, and his insight and judgment appeared fair.  
Physical examination merely revealed a history of seizure 
disorder and arthritis.  The prognosis was guarded, and it 
was noted that the appellant remained asymptomatic, was 
competent, and could return to prehospital activities.  

The appellant was again admitted to the VA hospital on August 
10, 1995 following 3 seizures in one week's duration.  On 
admission, he was wheelchair bound.  Otherwise, he was found 
friendly, and cooperative, and exhibited no speech or thought 
disorders.  He admitted to having nightmares, flashbacks, 
anxiety and depression.  While hospitalized, the appellant 
was stabilized on anticonvulsive medication, and later 
transferred to the psychiatric service for treatment of PTSD.  
The following day, on August 19, 1995, the appellant went AMA 
(against medical advice) and was discharged irregular.  The 
discharge orders indicated that the appellant's prognosis was 
guarded and that, although he remained seizure-free and 
euthymic, he was incompetent and could not resume pre-
hospital activities at the time.  

The appellant was admitted for the third time on August 24, 
1995, through September 28, 1995.  He was admitted for 
complaints of a seizure.  It was noted that he apparently had 
not taken his medications and began to have a seizure.  He 
was later stabilized, and, after observation, transferred to 
psychiatry for further psychiatric observation and treatment.  
Objective examination revealed that he had a small build, but 
was otherwise well-developed with ambulation with the help of 
a walking cane.  He was anxious and apprehensive, but 
generally cooperative.  He admitted to periods of auditory 
hallucinations related to his nightmares and flashbacks of 
Vietnam experiences and was transferred to psychiatry for 
this.  While hospitalized, he was placed back on medication 
for his seizure disorder.  After admission, he exhibited no 
episodes of a seizure, as well as through his entire stay in 
the hospital.  Psychiatrically, he improved and was able to 
participate in group therapies.  It was noted that the 
appellant, who was initially considered for placement in the 
CRC home program, requested discharge when he indicated that 
"my mother wants me home.  She will accept me back."  He was 
granted discharge, as he was considered well stabilized.  He 
was rated competent, and considered socially and industrially 
impaired.

A VA hospitalization record for a period of hospitalization 
in January 1996 reported that the appellant was given no 
medication as he had medication at home.  The prognosis was 
guarded.  It was noted that the appellant had remained 
stable.  He was competent, and it was indicated that he may 
resume pre-hospitalization activities.

In February 1996, VA treatment records indicated that the 
appellant reported that he had been having seizures for the 
past week, six in total.  It was noted that his prescription 
had been changed 3 weeks earlier and he was followed in March 
1996.

Treatment records from Hamilton A & I, a correctional medical 
service, during the appellant's period of incarceration for 
theft, dated from April 1996 to December 1997, were 
submitted.  The appellant provided a history of arthritis, 
seizure disorder, heart attack in 1984, venereal disease in 
1973, hepatitis in 1974, and dental problems.  His 
medications included Zoloft, Haldol, Cogentin, Phenobarb, 
Dilantin, and Tegretol.  An April 1996 entry indicated that 
the appellant was in a wheelchair for his seizure disorder 
and had experienced a seizure the day before.  In May 1996, 
he complained of bad dreams, but was sleeping and eating 
fairly well.  His affect and mood appeared normal.  He was 
referred for psychiatric counseling in July 1996 for 
"depression, friend's death, [and] bad news from home."  In 
August 1996, he was coping better.  He reported one nocturnal 
seizure.  He was described as much calmer.  He was coherent 
and ambulatory, although it was noted that he spent much time 
in a wheelchair.  He was thereafter seen following seizures, 
from one to three times per month, with incontinence of bowel 
and bladder on numerous occasions.  A March 1997 entry 
reported that he was seen for complaints of decreased grip 
and slight tingling in his left arm after having a seizure.  
In April 1997, he was described as status quo, having 
seizures at least once per month.  He was counseled at length 
about drug interaction.  In June 1997, he reported that he 
was doing "ok" except for occasional seizures.  

A VA mental disorders examination was conducted in January 
1998.  The appellant reported that he lived with his mother.  
On mental status examination, he was alert, cooperative, but 
somewhat aloof.  He exhibited increased startle response with 
irritability and poor concentration.  His speech was coherent 
and relevant.  His affect was constricted.  He denied 
hallucinations at this time.  No suicidal or homicidal ideas 
were elicited.  Orientation was fair times three.  Memory for 
recent and past events was impaired most of the time.  He had 
mood swings.  He avoided war movies and thoughts, feeling or 
situations which aroused his recollection of traumatic 
Vietnam and Korean experiences.  He had a restricted range of 
affect, and a sense of foreshortened future.  He was 
incompetent to handle funds and personal affairs.  He was 
advised to continue outpatient follow up treatment.  He had 
severe impairment in his social and industrial adaptability. 
He was not to operate machinery or engage in activities that 
required alertness or quick response because of seizures.  
Diagnoses included PTSD, delayed type with affective 
features, and seizure disorder.  GAF (global assessment of 
functioning) was 47.  

A VA epilepsy and narcolepsy examination was also conducted 
in January 1998.  The appellant reported that he was taking 
Dilantin, Phenobarbital, Tegretol and Depakote.  He had no 
side effects with the medication.  He reported that seizures 
occurred about three times a month, manifested by blackouts 
and jerking, with tongue biting and bladder incontinence.  He 
claimed that he was not able to work, and not able to stay at 
home alone due to the frequency of his seizures and 
nervousness. He also complained of poor balance and used a 
walking stick.  On examination, he was alert and oriented.  
There was no dysarthria, dysnomia, or right or left 
disorientation.  He was able to perform cross midline.  He 
had good memory and concentration.  He had good calculation.  
His cranial nerves II through XII and his sensory system were 
within normal limits.  Coordination and Romberg test were 
within normal limits.  He used a walking stick, and his 
tandem walking was slightly unsteady.

A VA general medical examination was conducted in March 1998.  
The appellant reported a seizure disorder and post-traumatic 
stress disorder for an undetermined period of time.  He 
reported that he had been maintained on numerous medications 
and gave a history of seizures.  He claimed that he averaged 
three seizures a month.  He related an aura prior to his 
seizures, during which he became light-headed, warm, and 
developed a sour taste in his mouth.  He related hitting his 
head several times piror to, or during a seizure.  He had 
been maintained on Phenobarbital, Sodium Dilantin, Tegretol 
and Valproic Acid.  He denied a history of alcohol or tobacco 
abuse.  He had a history of post-traumatic stress disorder 
for an unknown period of time.  He claimed that he had not 
worked since 1990, when he was a construction worker.  He 
reported that he had ambulated with a cane for the last 10 
years. Vital signs were essentially within normal limits.  No 
central nervous system neurological deficits were noted.  
Diagnoses included a seizure disorder, and a history of post 
traumatic stress disorder.  

A June 1998 letter from Kishor Desai, M.D., and a June 1998 
statement from Jagdish R. Sidhpura, M.D., were submitted.  
Dr. Desai reported that the appellant had been under his care 
and treatment for major depression with psychotic features 
since May 20, 1998.  Dr. Sidhpura reported that the appellant 
had been under his care for a seizure disorder and medication 
adjustment.  

The appellant was granted entitlement to nonservice-connected 
pension in a May 1998 VARO rating decision, but was denied 
his claim for special monthly pension by reason of being in 
need of aid and attendance. 

A person from CRC submitted a statement in May 1999, which 
reported awareness that the appellant had seizures very 
often, but "other than that I can't say anything else.  He 
does need for someone to be with him because of this."

VA records, dated from March 1999 to August 1999, were also 
submitted.  A March 1999 entry reported that the appellant 
consulted with a social worker regarding his social security 
benefits.  The worker assessed that the appellant seemed 
alert, coherent, oriented times three, but confused about the 
sudden termination of his disability income.  Another March 
1999 entry reported that the appellant indicated to the 
social worker that he had experienced a seizure the day 
before, and expressed that he felt dizzy, but refused to wait 
and be seen by the physician.  He was advised to return as 
needed.  A final March 1999 entry reported that the appellant 
claimed that he needed a wheelchair because he fell when he 
walked.  He was seen by the physician after he attempted to 
stand up and walk without using the clinic wheelchair.  He 
was angry with the "government" which he felt was 
responsible for his problems, which included mental health 
problems, substance abuse, encounters with the law, and acute 
medical health care problems.  He claimed that he was unable 
to walk without a wheel chair, had seizures frequently, and 
needed daily support and supervision.  He indicated that he 
required assistance with his ADL (activities of daily living) 
needs.  The social worker arranged for the appellant to 
obtain a loner wheelchair.  The worker assessed that the 
appellant was overwhelmed with his medical problems and the 
loss of his physical independence.  The worker recommended 
that the appellant receive counseling to assist him with his 
coping skills.  He seemed alert, coherent, and oriented times 
three, but his insight and judgment in regards to his health 
care and safety practices seemed impaired.  

April 1999 entries reported that the appellant received 
medication for seizures, and he was unable to move his right 
arm and shoulder after a fall on the pavement.  X-rays of his 
shoulder were negative for fracture or dislocation, although 
a small avulsion chip fracture could not be excluded in 
single internal rotated shoulder.  A CT scan in April 1999, 
revealed no evidence of intracranial mass lesion.   There was 
increased cerebellar sulci seen, suggestive of cerebellar 
degenerative changes.  The impression was of cerebellar 
degenerative changes.  An August 1999 entry indicated that 
the appellant was seen for medication refills, and noted 
treatment for his seizure disorder.

A VA examination was conducted on December 13, 1999.  The 
appellant was walking with a cane, but reportedly had a 
wheelchair for long distances.  The medical history provided 
was that he had seizures and needed daily support and 
supervision.  He claimed that he needed assistance for ADL 
needs at home one-to-one.  His wife was currently helping 
him.  The first problem reported in the medical history was 
epilepsy.  It was described as very risky for him.  It could 
come at any time, once or twice a week, or more.  He reported 
that he had grand mal seizures, and that every time he would 
fall down he had incontinence.  It was noted that, although 
the appellant was able to sit, stand and walk with a cane, 
because of his other psychiatric conditions and problems, his 
wife could not leave him alone.  He had to be on a "close 
watch."  Even while bathing, dressing, or walking to the 
rest room or to the kitchen, or stepping outside the house 
and going for a walk, she could not leave him alone.  His 
second problem was an old right knee injury.  He had pain.  
He could sit, stand and walk, but he had to be very careful.  
The examiner noted that this bothered his daily activities 
mildly to moderately, depending on the pain.  The third 
problem was a broken right ankle in the past which was 
painful if he walked too much.  It was noted that it 
disturbed his daily activities mildly to moderately, 
depending on the pain.  His fourth problem was that he had 
been put on a corset because of lumbar thoracic pain when he 
fell down.  The examiner was told that it was with mild T5 
compression fracture.  Regarding hazards and dangers of the 
daily environment, in a situation of fire, etc., it was 
reported that he would definitely need assistance because he 
might become anxious or have a seizure.  At the time of 
examination, he reported that he could maintain his bladder 
and bowel.  He reported that sometimes dizziness was present.  
He was able to ambulate with a cane, but to be on the safer 
side his wife walked with him.  He used a wheel chair for 
long distances.  On a typical day, he claimed that he would 
stay home and help with the housework and watch television, 
etc., but that he did nothing much outside, unless his wife 
was with him.  

Following physical examination, the examiner diagnosed grand 
mal epilepsy needing twenty-four hour care and supervision; 
post traumatic stress disorder and other psychiatric 
conditions mentioned, needing twenty-four hour safety and 
security supervision; right knee patellofemoral syndrome with 
mild to moderate functional impairment; and right ankle 
talofibular ligament strain with mild to moderate functional 
impairment.  The examiner expressed the opinion that the 
appellant, because of his conditions, definitely needed 
supervision at home.  The biggest concern and restriction was 
due to his epilepsy, and his other psychiatric conditions.  
Regarding the appellant's safety, the examiner noted that the 
appellant could have a seizure while doing his ADL's or 
protecting himself from the hazards or dangers incident of 
the daily environment.

VARO granted the appellant entitlement to aid and attendance 
benefits in a March 2000 rating decision, effective December 
13, 1999.

In the instant case, the appellant asserts that he is 
entitled to an effective date prior to December 13, 1999 for 
the grant of an allowance for aid and attendance.  As 
discussed above, except as provided in 38 C.F.R. § 
3.400(o)(2), an award of special monthly pension will be 
effective the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.401(a)(1) (2000).  In this case, entitlement did not arise 
until the medical evidence showed the appellant's actual need 
for the assistance of another person.  Although the appellant 
has been claiming entitlement for years, the need for aid and 
attendance was not indicated in the medical record prior to 
the report of his VA examination on December13, 1999.  Thus, 
the Board concludes that an effective date earlier than 
December 13, 1999, is not warranted in this case under VA 
regulations governing effective dates.  38 U.S.C.A. § 
5110(b)(2) (West 1991); 38 C.F.R. §§ 3.400(o) and 3.401(a)(1) 
(2000).

Governing criteria regarding entitlement to the need for 
regular aid and attendance contemplate an individual with 
such severe physical disability that he or she is unable to 
perform self-care.  The determination of this entitlement is 
based on the overall ability to care for one's needs.  The 
fact that an individual may require the assistance of another 
person in the performance of one or more specified functions 
is not, by itself, determinative of the need for regular aid 
and attendance.  In this case, the question is whether his 
disability is of such magnitude that it effectively renders 
him helpless, so that he is in need of regular aid and 
attendance as set forth in 38 C.F.R. § 3.352(a).

Here, the record demonstrates that the appellant had 
difficulty walking and became incapacitated due to seizures 
maybe several times per month.  However, he was otherwise 
capable of ambulating with the assistance of a cane, dress 
himself and keep himself ordinarily clean and presentable, 
and did not need adjustment of any special prosthetic or 
orthopedic appliance.  He could also feed himself.  The Board 
has taken note of the appellant's reports that his physical 
condition has caused him for many years to need assistance 
due to seizures.  Indeed the record is replete with entries 
from health care providers who have rendered such assistance 
to the appellant over the years, or from individuals who are 
familiar with the appellant's circumstances in this regard.  
Nevertheless, despite this assistance in certain functional 
areas at times, it is not demonstrated that the severity of 
the appellant's disabilities rendered him helpless.  
Objective examination did not show lack of mobility such as 
to render it impossible for him to perform most activities of 
daily living, to include attending to the wants and needs of 
nature, and dressing himself.  While he may have had some 
restrictions and limitations imposed by his seizure disorder, 
it is not demonstrated that his overall impairment was so 
extensive as to preclude the ability to care for his needs.

The Board recognizes the statements of the appellant that he 
needed assistance with the activities of daily living.  
However, these assertions were not borne out by the objective 
clinical evidence, which clearly reflects limited functional 
impairment during seizures, but not to the extent that his 
overall ability to perform the activities of daily living was 
precluded prior to the VA examiner's findings on December 13, 
1999.  The fact that he was granted nonservice-connected 
pension benefits reflects that his disabilities created great 
difficulty in daily activities.  Certainly, assistance would 
have made these activities much easier.  But the 
preponderance of the evidence is against entitlement to an 
effective date earlier than December 13, 1999 for special 
monthly pension aid and attendance benefits.

In reaching its decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant, but does not find that the evidence is 

approximately balanced such as to warrant its application.


ORDER

An effective date prior to December 13, 1999 for a grant of 
entitlement to special monthly pension aid and attendance 
benefits is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

